Citation Nr: 0528379	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for cancer of the thyroid, to include as due to 
exposure to herbicides.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1969 to March 1972.

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for cancer of the thyroid, to include as 
due to exposure to herbicides, this matter comes before the 
Board of Veterans Appeals (Board) on appeal from a May 2003 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in July 2003, a statement of the case was issued in 
September 2003 and a substantive appeal was received in 
December 2003.

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for PTSD, this matter comes before the 
Board on appeal from a February 2004 rating decision by an RO 
of the VA.  A notice of disagreement and a subsequent 
clarifying letter were received in March 2004, a statement of 
the case was issued in May 2004 and a substantive appeal was 
received in June 2004.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in September 1994, the RO denied the 
veteran's claim of entitlement to service-connection for 
cancer of the thyroid; the veteran did not file a notice of 
disagreement to initiate an appeal.

2.  In a June 1997 communication, the veteran effectively 
requested that his service connection claim for cancer of the 
thyroid be reopened. 

3.  The evidence received since the September 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for cancer of the thyroid.

4.  By rating decision in February 1998, the RO denied the 
veteran's claim of entitlement to service-connection for 
PTSD; the veteran did not file a notice of disagreement to 
initiate an appeal.

5.  In October 2003, the veteran effectively requested that 
his service connection claim for PTSD be reopened. 

6.  The evidence received since the February 1998 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for PTSD.

7.  The veteran participated in combat in Vietnam and was 
also involved in picking up body parts.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
cancer of the thyroid.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.  The February 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

4.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2003, October 2003, and March 2004 
letters, VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The March 2004 letter also advised the 
appellant to notify the RO of any other evidence or 
information that he thought would support his claim and of 
any additional information or evidence that he wanted VA to 
obtain for his claim.  The Board finds that these documents, 
when taken together, fulfilled VA's duty to notify, including 
the duty to notify the veteran to submit any pertinent 
evidence in his possession, and that any defect in the timing 
of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the salient issue involves a 
determination of whether or not new and material evidence has 
been received, the Board finds that no VA medical examination 
is needed and that the record as it stands contains adequate 
medical evidence to adjudicate the claim.  Thus, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Cancer of the Thyroid

It appears that a September 1994 rating decision is the last 
final determination denying the benefit sought as to that 
issue.  In that rating decision, the RO denied the veteran's 
application for entitlement to service-connection for cancer 
of the thyroid, to include as due to exposure to herbicides, 
because the RO determined that the evidence submitted did not 
show that cancer of the thyroid was either incurred or 
aggravated during active duty service, or during the one year 
presumptive period following discharge from service, or was 
presumed incurred during active duty service due to exposure 
to herbicides.  The RO sent notice of the decision to the 
veteran at his last address of record; however the veteran 
did not file a timely notice of disagreement.  Therefore, the 
September 1994 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  As the veteran's claim was filed in 
June 1997, the change in the regulation does not impact the 
present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
service connection claim for cancer of the thyroid.

Evidence of record at the time of the September 1994 rating 
decision consisted of service medical records and VA 
treatment records.  Evidence received since the September 
1994 rating decision includes additional VA treatment 
records.  Although the additional VA treatment records are 
new, there is no item of new evidence which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  None of the additional VA 
treatment records appear to address the etiology of the 
veteran's cancer of the thyroid.  In other words, the newly 
submitted evidence adds nothing to the record that was not 
known in September 1994.  As such, new and material evidence 
has not been received to reopen the veteran's claim of 
entitlement to service connection for cancer of the thyroid.

PTSD

With regard to the PTSD issue, it appears that a February 
1998 rating decision is the most recent final determination 
on that issue.  In the February 1998 rating decision, the RO 
denied the veteran's application for entitlement to service-
connection for PTSD, because the RO determined that the 
evidence submitted did not show a credible PTSD stressor or a 
diagnosis of PTSD.  The RO sent notice of the decision to the 
veteran at his last address of record; however the veteran 
did not file a timely notice of disagreement.  Therefore, the 
February 1998 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

The Board's analysis of the PTSD issue is somewhat different 
because the definition of "new and material evidence" as set 
forth in 38 C.F.R. § 3.156(a) was revised, effective August 
29, 2001.  This new regulation provides: A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in October 2003, 
the revised version of 3.156 is applicable as to the PTSD 
issue on appeal.

Evidence of record at the time of the February 1998 rating 
decision consisted of service medical records and VA 
treatment records, including  July 1991 letter from Dr. 
Richard C. Johnson indicating that the veteran's psychiatric 
testing results showed a strong likelihood of PTSD.  Evidence 
received since the February 1998 rating decision includes 
additional VA treatment records, statements from the veteran 
regarding his alleged PTSD stressors, and information from 
the Defense Personnel Records Image Retrieval System which 
appears to show that the veteran was in a combat situation 
consistent with the facts he alleged in his stressor 
statement.  All of these items are new.  Additionally, as the 
veteran's statements and the information from the Defense 
Personnel Records Image Retrieval System are salient to 
establishing a PTSD stressor for the veteran, the Board finds 
that these items are also material.  As such, new and 
material evidence has been submitted and the veteran's claim 
for entitlement to service connection for PTSD has been 
reopened.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

Based on the evidence of record, the Board is also able to 
determine that the veteran's participation in combat to 
include the claimed stressor of picking up body parts has 
been cooroborated.  In response to an RO request, information 
has been received from the Defense Personnel Records Image 
Retrieval System which verifies combat activity of the unit 
which the veteran was assigned to while in Vietnam.  In a 
September 2005 Informal Hearing Presentation, the veteran's 
representative has argued that the judicial holding in 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) is 
applicable to this case.  In Pentecost, the United States 
Court of Appeals for Veterans Claims addressed a claim for 
service connection for PTSD and noted that "[a]lthough the 
unit records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to attacks."  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The Court went on to note that 38 C.F.R. § 3.304(f) 
only requires credible supporting evidence that the claimed 
stressor occurred.  Corroboration of a veteran's personal 
participation is not required.  In view of the information 
received regarding combat activity of the veteran's unit, the 
Board finds that participation in combat to include the 
claimed stressor of retrieving body parts has been 
cooroborated.

However, the record as it stands requires additional 
development to ascertain if the other requirements of 38 
C.F.R. § 3.304(f) are met.  Directions for such development 
are set forth in the remand section of this determination. 


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
cancer of the thyroid, to include as due to exposure to 
herbicides.  To this extent, the appeal is denied.  

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
PTSD.  To this extent, the appeal is granted.


REMAND

As noted above, the veteran's claim of entitlement to service 
connection for PTSD has been reopened.  The claims file 
includes a statement from the veteran regarding his alleged 
PTSD stressor and information from the Defense Personnel 
Records Image Retrieval System which shows that many of the 
facts regarding the veteran's alleged stressor are 
corroborated by military records, and the facts that could 
not be corroborated are of such a nature that they would 
normally not be found in combat records.  In light of this 
evidence, the Board believes that VA has an obligation to 
assist the veteran by obtaining a VA examination to determine 
if the veteran currently suffers from PTSD based on 
participation in combat.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
PTSD examination.  The claims file must 
be provided to the examiner for review 
and the examiner must be informed that 
the veteran's participation in combat in 
Vietnam to include picking up body parts 
is conceded.  Any further indicated 
special studies, including any 
appropriate psychological tests, should 
be conducted.  The examiner should review 
the results of any testing prior to 
completion of the reports.  The examiner 
should clearly indicate whether the 
veteran has PTSD and, if so, whether the 
PTSD is related to the veteran's 
participation in combat.  

2.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if 
service connection is warranted for PTSD.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


